DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 8/24/2020.
Claims 1-10 are pending.

CLAIM OBJECTIONS
Claims 1-10 are objected to because of the following informalities: the final recitation of “second central office point of delivery” in each independent claim should be “the second central office point of delivery”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, in each independent claim, the indefinite language includes “a plurality of central office points of delivery and/or for increased flexibility and/or resiliency within the telecommunications network and/or within or among the plurality of central office points of delivery,” “related or combined or associated to form or to realize,” “comprises or is associated or assigned to,” “functionality” and “plane”, “functionality” and “service” (wording that is repetitive and generally having a same meaning).
Claim 8 recites “special service edge node” which is indefinite as to how “special” is meant in the claim.

The term “primarily” in claims 1, 9, 10 is a relative term which renders the claim indefinite. The term “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-10 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haag et al. (WO 2018/229059 A1, publication year 2018, “Haag”) in view of Nesset et al. (US 2010/0247098, “Nesset”).

For claim 1, Haag discloses a method for operation of a broadband access network of a telecommunications network comprising a plurality of central office points of delivery and/or for increased flexibility and/or resiliency within the telecommunications network and/or within or among the plurality of central office points of delivery (fig. 2, center office points of delivery 161, 162, 163), wherein each one of the plurality of central office points of delivery comprises a control functionality or control plane ([0061], A service edge control plane 188 (or service edge control plane node 188) is 35 shown as residing in the controller node 180), a management functionality or management plane ([0019], management functions), a transport functionality or service ([0011], service path functionality), as well as an edge functionality or service ([0011], service edge nodes 171-174), and has or is connected to an access functionality realized via a plurality of access nodes that terminate physical subscriber lines serving end users of the telecommunications network (fig. 2, [0054], line termination nodes 151, 152, 153), 
Haag does not disclose:
wherein at least a first central office point of delivery and a second central office point of delivery are related or combined or associated to form or to realize a central office point of delivery cluster, wherein the central office point of delivery cluster comprises or is associated or assigned to a cluster controller providing or comprising a cluster control functionality or cluster control plane, a cluster management functionality or cluster management plane, and a cluster transport functionality or service for the central office point of delivery cluster, wherein the method comprises:
in a first step, a first access functionality primarily associated with the first central office point of delivery is also connected to the second central office point of delivery, and a second access functionality primarily associated with the second central office point of delivery is also connected to the first central office point of delivery; and
in a second step, the cluster controller and both a first control functionality or control plane of the first central office point of delivery and a second control functionality or control plane of the second central office point of delivery control whether the first and second access functionalities are served by the first central office point of delivery or second central office point of delivery.
Nesset discloses:
at least a first central office point of delivery and a second central office point of delivery are related or combined or associated to form or to realize a central office point of delivery cluster, wherein the central office point of delivery cluster comprises or is associated or assigned to a cluster controller providing or comprising a cluster control functionality or cluster control plane, a cluster management functionality or cluster management plane, and a cluster transport functionality or service for the central office point of delivery cluster (fig. 3, [0028], two OLTs form a delivery cluster, a customer ONT is dual-homed to both OLTs; PC 360 is the controller for monitoring and management of two OLTs, and control switching (transport) from an OLT experiencing failure to another), wherein the method comprises:
in a first step, a first access functionality primarily associated with the first central office point of delivery is also connected to the second central office point of delivery, and a second access functionality primarily associated with the second central office point of delivery is also connected to the first central office point of delivery (fig. 3, [0027], an ONT or Optical Network Terminal or access functionality is connected to a primary handoff point or point of delivery and a secondary handoff point, the two handoff points make up a cluster; fig. 1, ONTs 10 are connected to 16a and 16ab points of delivery); and
in a second step, the cluster controller and both a first control functionality or control plane of the first central office point of delivery and a second control functionality or control plane of the second central office point of delivery control whether the first and second access functionalities are served by the first central office point of delivery or second central office point of delivery (fig. 3, [0028], PC 360 or controller controls which OLT/ point of delivery serves the ONT/access node, e.g., in case of failure of the primary handoff point, switch over to the secondary handoff point and vice versa).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Nesset’s teachings of primary and secondary handoff points as points of delivery to Haag’s system in order to provide resilient services over a dual-homed GPON infrastructure involves protection at two levels: the physical layer protection of the PON itself and protection switching of services at the Ethernet layer (Nesset, [0007]).

	Claims 9, 10 are rejected for the same rationale in claim 1.

For claim 2, for the same rationale in claim 1, Haag-Nesset discloses in the second step, the cluster controller and both the first control functionality or control plane and the second control functionality or control plane provide resiliency and/or load sharing related to the first access functionality and the second access functionality via steering activation and deactivation of sessions and/or ports related to respective access nodes or physical subscriber lines (Nesset, [0007], resilient services over a dual-homed GPON infrastructure involves protection at two levels: the physical layer protection of the PON itself and protection switching of services at the Ethernet layer).

For claim 3, for the same rationale in claim 1, Haag-Nesset discloses in the second step, the cluster controller and both the first control functionality or control plane and the second control functionality or control plane provide session and/or service session mirroring from the first central office point of delivery to the second central office point of delivery and/or vice versa (Nesset, [0007], resilient services over a dual-homed GPON infrastructure involves protection at two levels: the physical layer protection of the PON itself and protection switching of services at the Ethernet layer or sessions).

For claim 4, for the same rationale in claim 1, Haag-Nesset discloses in the second step, the cluster controller and both the first control functionality or control plane and the second control functionality or control plane provide dynamic handover of a subscriber session from the first central office point of delivery to the second central office point of delivery and/or vice versa (Nesset, fig. 3, [0007], protection switching of services at the Ethernet layer over two handoff points).

For claim 5, for the same rationale in claim 1, Haag-Nesset discloses in the second step, the cluster controller and both the first control functionality or control plane and the second control functionality or control plane provide for replacement of the first central office point of delivery with the second central office point of delivery or vice versa for performing maintenance operations (Nesset, [0007], OAM or maintenance over primary and secondary handoff points).

For claim 6, for the same rationale in claim 1,  Haag-Nesset discloses the cluster controller of the central office point of delivery cluster acts as a centralized orchestrator controlling at least the first central office point of delivery and second central office point of delivery which are part of the central office point of delivery cluster, wherein the central office point of delivery cluster appears as one single instance of a central office point of delivery to centralized functionalities or network nodes of the telecommunications network, including a centralized management system thereof (Nesset, fig. 3, centralized controller 360).

For claim 8, for the same rationale in claim 1, Haag-Nesset discloses the cluster controller provides for service orchestration involving both the first central office point of delivery and the second central office point of delivery (Nesset, [0007], protection switching of services at the Ethernet layer between 2 handoff points or points of delivery) and/or for the sharing of special service edge nodes across at least the first central office point of delivery and second central office point of delivery.

Claim(s) 7 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haag-Nesset in view of Manthiramoorthy et al. (US 2018/0302321, “Manthiramoorthy”).

For claim 7, for the same rationale in claim 1, Haag-Nesset discloses each one of the plurality of central office points of delivery comprises a switching fabric as a transport functionality or service, the switching fabric comprising a plurality of spine network nodes and a plurality of leaf network nodes, the leaf network nodes providing the edge functionality or service (Haag, fig. 2, [0017], spines 171-173, leaf 161-163 are edges);
Haag-Nesset does not disclose the line termination nodes of a respective access functionality are connected, respectively, to at least two leaf network nodes of the plurality of leaf network nodes within a respective central office point of delivery.
Manthiramoorthy discloses the line termination nodes of a respective access functionality are connected, respectively, to at least two leaf network nodes of the plurality of leaf network nodes within a respective central office point of delivery (fig. 1, [0030], a host can be multi-homed to a plurality of leaf nodes of a data center).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Manthiramoorthy’s teachings of host-leaf multi-homing to Haag-Nesset’s system in order to increase reliability or performance, or to reduce cost (Manthiramoorthy, [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452